Citation Nr: 1017793	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  08-25 224 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, D.L. 


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1969 to December 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the Veteran's claim for service connection for PTSD.

In March 2010, a Travel Board hearing before the undersigned 
Veterans Law Judge was held at the RO.  A transcript of that 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's 
claim.

The record reflects that the Veteran served as a medical 
corpsman in the Republic of Vietnam during active service.  
The RO conceded that the Veteran's in-service duties as a 
medic and ambulance driver constitute a verified stressor.  
However, the record contains conflicting medical evidence 
with regards to whether the Veteran has a current diagnosis 
of PTSD.  

The Veteran underwent a diagnostic interview with a licensed 
clinical social worker at the VA PTSD clinic in November 
2006.  After recording a history from the Veteran, and 
performing a PTSD diagnostic assessment and a mental status 
examination, the clinician rendered several Axis I diagnoses, 
including chronic PTSD.  

The Veteran was provided a VA examination with a psychiatrist 
in March 2007, during which the Veteran's claims file was 
available and reviewed.  After reviewing the Veteran's 
symptoms and course of treatment, and performing a mental 
status examination, the examiner provided an Axis I diagnosis 
of alcohol and cannabis dependence.  The examiner stated that 
the Veteran does not meet the criteria for PTSD set forth in 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM IV).  The examiner noted that the Veteran 
does report symptoms of hyperarousal, avoidance, and re-
experiencing, but concluded that they do not rise to the 
level of a PTSD syndrome.  He said that they are subthreshold 
in intensity and severity.  The examiner further explained 
that the Veteran has only recently sought treatment for these 
symptoms and after going to three PTSD groups, he quit going.  
Also, the examiner noted that the Veteran continues to drink 
alcohol and smoke cannabis on a daily basis.  He opined that 
the Veteran does not have any social, occupational, or 
functional impairment (physical/sedentary) from a psychiatric 
standpoint.      

An April 2007 VA PTSD clinic note by the chief the PTSD 
Clinical Team indicates several Axis I diagnoses, including 
rule out PTSD, rule out major depression secondary to medical 
conditions, and rule out substance induced mood disorder.  

In July 2007, the Veteran was admitted into a VA drug 
dependence treatment day program.  In a July 2007 entry, a VA 
staff psychiatrist indicated that the Veteran has a history 
of depressive disorder not otherwise specified and a history 
of PTSD, but stated that the Veteran had no complaints of any 
PTSD symptoms at that time.  The assessment was that the 
Veteran was stable except that his symptoms are consistent 
with a diagnosis of bipolar II disorder.  An August 2007 
entry by the same psychiatrist again noted no complaints of 
PTSD symptoms.  

VA treatment records reveal that in August 2007, the Veteran 
was seen in the PTSD clinic by a Nurse Practitioner.  After a 
mental status examination, the Axis I diagnoses included PTSD 
and bipolar II disorder.  

In June 2008, the Veteran was seen by a VA psychiatrist, the 
director of the PTSD program, for medication management.  
After a mental status examination, her Axis I diagnoses for 
the Veteran included PTSD and depressive disorder not 
otherwise specified.  

VA treatment records also reflect that the Veteran has 
recently attended a PTSD supportive therapy group and has 
been treated with medication.  

In light of the above, the Board finds that another VA 
examination should be provided to the Veteran to determine 
whether his psychiatric symptomatology meets the criteria for 
a diagnosis of PTSD in accordance with the diagnostic 
criteria set forth in the DSM IV. 

Since the Board has determined that an examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2009) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2009) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with an 
original claim, the claim will be decided based on the 
evidence of record.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain mental health treatment records 
from the VA Medical Center in Tampa, 
Florida dating since June 2008. 

	2.  Schedule the Veteran for a VA 
psychiatric examination to determine 
whether he currently suffers from PTSD in 
accordance with DSM IV criteria as a 
result of his in-service stressors 
associated with being a medic and 
ambulance driver.  The claims file and a 
copy of this remand must be made available 
to and be reviewed by the examiner prior 
to the completion of the examination.  All 
tests deemed necessary, including 
psychological testing if warranted, should 
be performed and all findings should be 
reported in detail.  If the examiner 
concludes that the Veteran does not suffer 
from PTSD, but suffers from other 
psychiatric disorders, he/she should 
provide an opinion as to whether the 
Veteran's diagnosed psychiatric disorder 
is related to the Veteran's in-service 
stressors associated with being a medic 
and ambulance driver.  The examiner should 
set forth the complete rationale for all 
opinions expressed and conclusions 
reached.

3.  Following the completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


